Order entered February 4, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01101-CR
                                     No. 05-19-01102-CR

                          GARY WAYNE BARNES SR., Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause No. F81-01105-J & F81-01027-J

                                           ORDER
       The clerk’s record, filed November 12, 2019, contains the Deputy Reporter Statement of

deputy court reporter LaToya Young Martinez.        According to the statement, Ms. Young

Martinez worked on August 6, 2019, the date the trial court signed its findings on the post-

conviction DNA testing in these appeals.

       We ORDER Ms. Young Martinez to file, within TWENTY DAYS OF THE DATE OF

THIS ORDER, (1) the reporter’s record in these appeals or (2) written verification that no

hearings were recorded.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; LaToya Young Martinez, deputy court reporter;
Gary Barnes, TDCJ# 00318814, Ramsey I Unit, 1100 FM 655, Rosharon, TX 77583; and the

Dallas County District Attorney’s Office – Appellate Division.

                                                   /s/     BILL PEDERSEN, III
                                                           JUSTICE